DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 14, 15 and 17-21are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinemotion [KR 2004-0065521].
Claim 12, Kinemotion discloses a torque delivering apparatus [figure 1] , including: a stator body [3] including a cylindrical bore extending between the opposite axial ends [figure 4]; a rotor [2] assembly having a cylindrical cross-section sized for rotation within the cylindrical bore about a central axis [figures 2 and 3] and including at least one permanent magnet [2b, paragraph 0054]; and a plurality of solenoid coils [L1-a/L1-b, L2-a/L2-b and L3-a/L3-b], each coil having a plurality of windings and routed to have sections 
Claim 14, Kinemotion discloses the torque delivering apparatus of claim 12, wherein the plurality of windings of each of the plurality of solenoid coils [L1-a/L1-b, L2-a/L2-b and L3-a/L3-b] is routed to define an annular passage for an end portion of the rotor assembly [figures 2 and 4]..
Claim 15, Kinemotion discloses a torque delivering apparatus [figure 1], including: a stator body [3] including an interior extending between the opposite axial ends [figure 1]; a rotor [2] assembly sized for rotation within the interior of the stator body about a central axis [figure 2] and including at least one permanent magnet [2b, paragraph 54]; and a plurality of solenoid coils [L1-a/L1-b, L2-a/L2-b and L3-a/L3-b], each coil having a plurality of windings and routed to have sections extending parallel to the central axis and sections extending across both the axial ends of the stator body [figures 1 and 2] such that each coil surrounds axial and longitudinal sides of the at least one permanent magnet [2b, figures 1 and 2, a first coil [L1-a/L1-b] being angled relative to a second coil [L2-a/L2-b] about the central axis [figures 1 and 2]; wherein each of the plurality of coils is 
Claim 17, Kinemotion discloses the torque delivering apparatus of claim 15 wherein the plurality of windings of each of the plurality of solenoid coils [L1-a/L1-b, L2-a/L2-b and L3-a/L3-b] is routed to define an annular passage for an end portion of the rotor assembly [figures 2 and 4].
Claim 18, Kinemotion discloses a torque delivering apparatus [figure 1], including: a stator [3] having an interior [figures 1-2]; a rotor assembly [2] sized for rotation about a longitudinal axis of the stator within the interior of the stator [figure 2] and including at least one permanent magnet [2b, paragraph 54]; and a plurality of solenoid coils [L1-a/L1-b, L2-a/L2-b and L3-a/L3-b], each coil having a plurality of windings and routed to have sections extending such that each coil surrounds axial and longitudinal sides of the at least one permanent magnet figures 1 and 2], a first coil [L1-a/L1-b] being angled relative to a second coil [L2-a/L2-b] about the longitudinal axis [figures 2 and 4], wherein each of the plurality of coils is configured to selectively and independently receive current and generate a magnetic field in the stator that is applied to the permanent magnet of the rotor [figure 7], the rotor being subject to magnetic torque within the stator for rotating and aligning the magnetic field of the permanent magnet with the generated magnetic field [inherent in the operation of a Brushless DC motor].

Claim 20, Kinemotion discloses the torque delivering apparatus of claim 19, wherein the stator [3] includes a stator body and the first solenoid coil [L1-a/L1-b] of the plurality of solenoid coils [L1-a/L1-b, L2-a/L2-b and L3-a/L3-b] are stationary relative to the stator body while the rotor assembly rotates about the longitudinal axis of the stator [figures 2 and 4].
	Claim 21, Kinemotion discloses the torque delivering apparatus of claim 18, wherein the stator [3] includes a stator body and the plurality of solenoid coils [L1-a/L1-b, L2-a/L2-b and L3-a/L3-b]  are stationary relative to the stator body while the rotor assembly rotates about the longitudinal axis of the stator [figures 2 and 4].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kinemotion [KR 2004-0065521] in view of Esswein [US 5,327,032].
Claim 13, Kinemotion discloses the torque delivering apparatus of claim 12, with the exception of the at least one permanent magnet is a diametrically magnetized permanent magnet.
Esswein teaches that a stepper motor can be created with a rotor having a plurality of permanent magnets that are polarized along the rotor diameter to form a south pole at 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the torque delivering apparatus of Kinemotion to use diametrically polarized cylindrical permanent magnets as taught by Esswein in order to change the magnetic field generated by the rotor since a simple substitution of one known element for another [in this case the rotor magnetization pattern], producing a predictable result, renders the claim obvious.
Claim 16, Kinemotion discloses the torque delivering apparatus of claim 15, with the exception of the at least one permanent magnet is a diametrically magnetized permanent magnet.
Esswein teaches that a stepper motor can be created with a rotor having a plurality of permanent magnets that are polarized along the rotor diameter to form a south pole at one point on the rotor periphery and a north pole on a diametrically-opposed point on the rotor periphery (diametrically polarized cylindrical permanent magnets) [abstract].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the torque delivering apparatus of Kinemotion to use diametrically polarized cylindrical permanent magnets as taught by Esswein in order to change the magnetic field generated by the rotor since a simple substitution of one known element for another [in this case the rotor magnetization pattern], producing a predictable result, renders the claim obvious.


Response to Arguments
Applicant’s arguments, filed 10/07/2021, with respect to the drawings and claims 12-21 have been fully considered and are persuasive.  The previous rejection(s) and/or objections of the drawings and claims 12-21 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/BERNARD ROJAS/Primary Examiner, Art Unit 2837